AumriIh-   BP.   TExAl3




                       December 30, 1947

Hon. John M. Steele               Opinion No. V-460
County .Attorney
Lubbock County                    Re: The legality of search-
Lubbock, Texas                        ing an automobile for
                                      liquor without a search
                                      warrant upon probable
                                      cause0
Dear Sir:
          Reference Is made-to your request for an opinion
on the above-captionedaubjcct...Youhave indicated in your
request that you'vlew the decisions'onthe subject as be-
ing in conf lat. It 1s our opinion that the present per-
tinent sta.,
          tite and the decfsions thereon are reconcilableo
          You have indicated the cases of 'Weeksv. State,
106 S. W. (2d).27:5and Waltrip v+~State, ,114S. W. (2d)
555 as being authority for'preoludlngsearch of an auto-
mobile for liquor without a search warrant.upon probable
ea.&se,and as being irreconcilablewith-the~holdingin
Bullock ~6 State,.lG.S.W. (2d) 1077.
          The Bullock &secited by you wasdecided in
1929 under prohibitionw~henthe offense was a felony,and
a penitentiarysentence was.assessed therein;.so clearly
there was authority',to.arrestand search without a war-
rant at that time,
          In,both the Weeks Case and the Walt&p Case
the objection of the Court was to the arrest.of the de-
fendant without a warrant, preceding,or acoompanying?;he
search of the automobilelandt,he,sel2u~reof t.heliquor,
which vitiated the search of the automobile and precluded
the introductionof -evidenceseiied thereunder.
          We quote the .significantlanguage in Waltrip v.
State, supra, which parallels the holdlng in Weeks v0
State, supraj as follows:
          "Therefore,we must hold that the arrest
     of appellantwas'without ,authorlty,and, this
     being the case, a subsequent search of appel-
     ants automobile.waslikewise without authorfty,
Honi.':John
         M..Steele, Page 2   v-468


    We&s vs. State, 132 Tex. Cr. R. 524, 106 s.w:
    ,-(2d)
         275.e,
           In discussingthe problem with particularrefer-
ence to the cases you have'cited,the Court of Criminal
Appeals in Cothren v. State, 136 Tex. Cr. R, 463, 126
Sb W?: (2d) 32, held as fo$lows:
         "Appellantcites Moss v? State Tex. Cr,~
          117 S. W. '2d428 and Weeks v' State
    %?+ex. Cr,,R, 524 166.S. W 2d 2i5 $0 "'
    support his,positio: that ,the*.arrest$as ilr
    legal, Weeks' case was decided in May,l937,
    and .Moss'case in 1938 on a t,ransactionwhich
    occurred in March 1937. Atethe time.the ~.:
    offenae.ineach oh'the cases mentioned'oc-
    curred t$he.Legisl&re'had not authorized
    arrests?withoutwarrant,forkthe offense here
    charged,.hencethe,hording that.the arre:st$
    in the.foregoing caseawere ille'  all."ByAct
                                     8..    ..:
    of the l&h Legislature;page.10 9;,~  Se;&;@.;:
    A+,, l,..,Ch.
               '467,A&ii.af,2d C.."S,,:;?&th:'
    .Legialature;"was.,s~'
                         amended as 'totiuthorize-..
    an.arrast for theoffense here chargedwSth<
    out,~awarrant..' The:amended statute~b,ec,tie.-
    opemtive',onSeptembdr~l,~1937,~aud.wa%ef-
    fective~when the a.r~i%t..hdrewasmade Ion .:_.
          12,'1938. The amended law is carried
    .Apxyil
    forward in Vernon's,..Tex.P, C. Vol.~l .as
         666-30~. For opinion'makingappl&-
    'Art.~
    tion.,ofthe present statute see Eprosonv..
    State,,Tex; Cr. App.,~120 SO W? 2d 1073.
   'The ,arrestof appellant being legal~the
   .searoh:of,~his car'wos authorized..~Linthicum
    v.~Ctate~,134.Tex. Cr..R..608,116 2..W,
    2d.714 and~many'authorities  therein cited'.
    'Theamended statute .just:referred.to~al&
    authorizes.,
               theesearchland seisu+e 'with,out
    warrant'.,of,:allcontrabandliquor. Under
    the'tw6'provi~~ons:pointed  out ,itoccurs to
    ua that'offic,sSs.non~hpVg the same rig&to.
    sear& a.vehi,oleupdn,probable causa~'as,.tin-
   "de* the for@er stateTwide.prohibition~law,
   ,tbat is,.tiere;th+ 'searchirigofficer pr$qP
    to the search hasknoyledge or informatiq
    of the facts constitu$ingprobable.causs.
    The subject w$.llbe f,oundtreat@ in 38'~,Tex,
   .~Jur,,Sets, 60&g,: $.,85 etc,~tith'qanp
Hon. John-M. Steele, Page 3   V-468


     cases annotated in the footnotes which il-
     lustrate our holding upon the phrases
     arising under varying facts."
          Of similar import see the decision of the Court
of Criminal A peals in Moss v. State, 136 Tex. Cr. R. 36,
123 S. W. (2dP 355, (not to be confu~sedwith the case
reported in 117 S. W. (2d) 428) holding Art. 666-44
V.P.C., as it now reads, authorizes arrestwithout a~
warrant in cases of search of an automobile for liquor.
          Since the foregoing expressionsof the Co&t of
Criminal Appeals, the Court has repeatedlyupheld the
search of anautomobile without a search warrant ~forl.iq-
uor upon probable cause, as it had theretoforedone upon
many occasions.~.Burns v:State, 141 Tex. Cr. R. 557,
150 S. W. (2d) 38; Crawford v. State, 145 Tex. Cr.~R.
497, 169 S. W. (2d) 719; Long v. State,      Tax. Cr. R.
-,    196 S. W. (2d)~635. In none of th-regoing
cases was the questionof arrest without a warrant
raised as vitiating an accompanyingor preceding search
of an automobile for liquor the only question being the
introductionof evidence seized as the result of the
search of the automobile.
          It~is our 'opinionthatArticle.666-44,V. .P.
    as amended by-Acts'l937.45th Leg    pe 1053 eh.:
&A   is determinativeof,thL problem i! the sea&h 'of
an iutomobile for liquor without a search warrant upon
probable cause. We reach this conclusion since, under
the,foregoing cases,.thereis no qu~estionof~arrest with-
out a warrant vitiating such search accompan$ng, pre-
ceding or subsequentto the arrest* We quote the'per-
tinent portionsof Art, 666-44, V, P. C.
         .vItis furthe~rprovided,thatif any wagon,
     buggy, automobile,'wateror ~airoraft,or any
     other vehicle is une~dfor the transportation
     of any illicit~beverage~;orany equipment de-
     signed to'be used -forillegal manufacturing.,of
     illicit beverages,;'
                        or any material of any kind
     which is to be,used,in the maufacturing of.
     illicit beverages, such vehic.le.,together
                                              with
     all such beverages,,,;equ:ipment
                                   or ,material
     shall be seized with.out~
                             warrant.by any repre-.
     sentative of the Board or any peace ~officer
     who shall arrestany person in charge thereof."
lion..John
         M. Steele, Page 4,. ~-468~

                        SUMMARY

         An Putomobile~maybe searched without a
    search warrant for liquor upon probable~    cause
    by any repre~sentative  of ~theestateLiquOr
    Contrpl.Boardor any peace officer,.Article
    @6-44., ,?I.. P. C.; Mom v..State 136 Teil. Cr.
    R.~36;:123:s. ~W. (2d.j ~355;Burns Vi State,,.
    UJ"Fexi.:Cr.,$. 557,-150~S. W.: (2d)~38; Craw-
    ford v.,.
            St&a,ll45~,Tex...@.   R. 497,,.$69S. W.' _
    (2d) 719; Len ~v. .-St+ite~' TeC Xr. R.L,
    196 S.LW~ :(?II 7 635;'38 '$s'ex.Jur..$e&.:.60,
    page 85;
                                  Yours very truly
                            ATTORNEY G&U&      OF '&AS




                            ATTORXEY,G&NERAL
DJC:rt:bb